DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-32 are pending.
Applicant's election with traverse of Group I, claims 13-21 and 26-31 in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that Boniface et al. does not disclosure inducing Th17/Th22 type inflammation in healthy skin for obtaining an ex vivo skin model, but instead compares the capacity of T cells to secrete IL-22 if they come from healthy skin or the skin of a psoriasis patient.  This is not found persuasive because the claims are not limited to inducing Th17/Th22 type inflammation. However, even if they were, Boniface et al. teaches that IL-22 is produced by Th17 subsets (p408, column 1, top paragraph). Therefore, in as much as Boniface et al. teaches the capacity of T cells to secrete IL-22, these cells must necessarily be Th17 cells which are indicative of a Th17 type inflammation.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-25 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2022.
Claims 13-21 and 26-31 have been examined on their merits.

Information Disclosure Statements
	The Information Disclosure Statement received on 03/25/2020 has been considered.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites in part, “incubating the injected skin biopsy obtained in step a) in the presence of a composition comprising an effective amount, for obtaining the polarization of the T cells activated in step a) into Lth1 and/or Lth17 and the synthesis of inflammation markers, of at least one mixture of IL-1β, IL-23, and TGF-β”. It is unclear if the “mixture of IL-1β, IL-23, and TGF-β” are intended to be indicative of inflammation markers, or if these are cytokines which induce polarization of T cells into Lth1 and/or Lth17, which then synthesize inflammation markers. 
Figure 5 illustrates the histological characteristics of healthy skin biopsies treated with IL-1β, IL-23, and TGF-β in addition to anti-CD3/28 antibodies. Furthermore, claim 19, lists treatment concentrations for these cytokines. Therefore, claim 13 has been interpreted as requiring at least one mixture of IL-1β, IL-23, and TGF-β as inducing polarization of T cells, and not as being markers indicative of inflammation.
Additionally, claim 13 recites in part, “of at least one mixture of IL-1β, IL-23, and TGF-β”. It is unclear if the phrase “at least one” refers to one of IL-1β, IL-23, and TGF-β or if the phrase “at least one” refers to the number of possible mixtures, one of which could be a mixture of IL-1β, IL-23, and TGF-β. As above, Figure 5 illustrates the histological characteristics of healthy skin biopsies treated with IL-1β, IL-23, and TGF-β. Therefore, it appears that applicant means a mixture that comprises at least IL-1β, IL-23, and TGF-β, but leaves open the possibility that there can be other mixtures which is how it has been interpreted below.
Clarification is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "for IL-2".  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of IL-2. Claim 18, depends from claim 13, which is not limited to IL-2. However, claim 14 adds the limitation of IL-2. For compact prosecution, claim 18 has been interpreted as depending on claim 14, which properly establishes an antecedent basis for IL-2.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16, 19-21, 26, and 29-31 rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al. (Journal of Allergy and Clinical Immunology, 2016, hereafter “Fujiyama”) in view of Mailer et al. (Nature Scientific Reports, 2015, hereafter “Mailer”), Hashizume et al. (Acta Dermato-Venereologica, 2010, hereafter “Hashizume”), and Ma et al. (The Journal of Clinical Investigation, 2008, hereafter “Ma”).
In regards to claim 13, Fujiyama teaches that skin biopsy specimen, taken from patients with psoriasis were cultured with anti-CD3/CD28 anti-body-coated microbeads to expand skin infiltrating T cells (Cell preparations, p516). Fujiyama also teaches that the T cells from skin biopsies comprised Th17 and Th1 sub-types (which are the same as LTh1 and LTh17 subtypes) (Figure 5, p523).
While Fujiyama does not explicitly teach that T cells were polarized, as claim 1 indicates that polarization is the process of differentiating T cells to LTh1 and LTh17 subtypes, and since Fujiyama teaches that the cultured resident T cells comprised Th1 and Th17 subtypes, these cells must have been polarized. Furthermore, because the skin resident T cells, as taught by Fujiyama, comprised Th1 and Th17, they also must have been cultured under conditions that would allow them to differentiate into these subtypes.
However, Fujiyama is silent on the conditions that would allow skin resident T cells to differentiate into LTh1 and LTh17 subtypes.
However, also, Fujiyama Th1 and Th17 subtypes can be induced by culturing naïve CD4+ T cells in media comprising TGF-β and IL-23 (p528.e1, Induction of Th1/Th2/Th17 cells). Therefore, Fujiyama teaches at least a method of polarizing LTh1 and LTh17 subtypes comprising exposing T cells to TGF-β and IL-23, and because Fujiyama teaches that these cells can differentiate under these conditions, they could be applied to skin resident T cells with predictable results and a reasonable expectation of success.
Fujiyama does not explicitly teach that the Th1/Th17 polarization mixture comprised Il-1β.
However, Mailer teaches a method for differentiation Th17 cells (Abstract, p1). Mailer teaches that this method comprised activating T cells with anti-CD3/CD28 and then differentiating them towards Th17 lineage by culturing the cells with TGF-β, IL-1β, and IL-23 (p7, Cell culture and Th17 differentiation in vitro).  Mailer also teaches that IL-1β, specifically, promotes Th17 differentiation by inducing alternative splicing of FOXP3, which is transiently expressed when naïve T cells differentiate into Th17 cells, and strongly favors their differentiation in vitro (Abstract, p1).
Therefore, a person of ordinary skill in the arts would be motivated to add IL-1β to a polarization step because it would promote differentiation of Th17 subtypes and save time and expenses trying to obtain these cells. Furthermore, because Mailer teaches that they can be readily obtained with exposure to IL-1β, and because Mailer utilizer a similar method as Fujiyama to differentiate and polarize T cells, it could be done with predictable results and a reasonable expectation of success.
As above, Fujiyama teaches that biopsies were taken from patients with psoriasis, which is not healthy skin.
	However, Hashizume teaches a method for propagation of T cells from skin biopsies (Title, p468). Hashizume teaches that this method comprised taking human skin biopsies and culturing them with anti-CD3/CD28 antibody-coated microbeads (p90, Method B). Hashizume teaches that this method was carried out with normal skin biopsies (Table 1, p90), and that it led to expansion of skin resident T cells (Discussion, p472, column 1). Additionally, Hashizume teaches that the method was established to explore the mechanisms of inflammatory skin disorders (Abstract, p90).
	A person of ordinary skill in the arts would be motivated to modify the method of Fujiyama and use healthy skin because it could be used as a model to test skin conditions for any pathological conditions and would not be limited to a particular disease state. Furthermore, because Hashizume teaches that skin resident T cells can be expanded from healthy skin biopsies by stimulation with anti-CD3/CD28 antibodies, and Fujiyama and Hashizume are in the same technical field of testing skin biopsies for pathological conditions and expanding skin resident T cells, it could be done with predictable results and a reasonable expectation of success.
	As above, Fujiyama teaches that anti-CD3/CD28 antibodies were deployed with microbeads, and does not explicitly teach that these antibodies were injected.
	However, a person of ordinary skill in the art would be motivated to utilize injection over the use of microbeads because it would reduce reagents and steps for removing beads, which would save time and expenses. 
	Additionally, Ma teaches that cytokines can be injected into skin and that this can drive expansion of Th17 and Th1 cells (Introduction, p597). Therefore, because it is known in the art that T cell subset expansion can be mediated by injection of cytokines, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 14, Fujiyama teaches that skin resident T cells were also expanded with IL-2 (p518, Methods, Cell preparations).
In regards to claim 15, Fujiyama is silent on whether the method was carried out manually. However, cell culture methods, such as those taught by Fujiyama are typically conducted manually in the art, and Fujiyama does not give any indication that the method was performed differently. Therefore, barring evidence to the contrary, Fujiyama is deemed to carry out the method of claim 13 manually.
In regards to claim 16, Fujiyama teaches that the cultures were carried out for two weeks (p518, Methods, Cell preparations), which is at least 5 days.
In regards to claim 19 and 29-30, Fujiyama teaches that Th1/Th17 subtypes could be induced with 10 ng/mL TGF-β and 20 ng/mL IL-23 (p528.e1, Induction of Th1/Th2/Th17 cells). 
A concentration of 10 ng/mL TGF-β lies within the ranges of 1 to 50 ng/mL, 5 to 30 ng/mL, and 7 to 15 ng/mL as in claims 19, 29, and 30, respectively.
A concentration of 20 ng/mL for IL-23 lies within the ranges of 20 to 200 ng/mL and 20 to 80 ng/mL for claims 19 and 29, respectively, and is close to the range of 30 to 60 ng/mL as in claim 30.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
In regards to ranges that are close, MPEP 2144.05(I) continues, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) “.
Furthermore, a person of ordinary skill in the arts could arrive at a concentration of 30 to 60 ng/mL for IL-23 by routine optimization and the specification does not point to a criticality in this range. Therefore, as the specification points to broad ranges, it could be optimized with predictable results and a reasonable expectation of success.
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
In regards to claim 20, Fujiyama teaches skin biopsies were treated with compounds such as calcipotriol and betamethasone dipropionate (p518, column 1, first sentence; Figure 2, p520). Fujiyama also teaches that inflammation markers such as IL17-A or INF-γ were measured and that their expression profiles were lower than controls (vehicle) (Figure 6, p524).
In regards to claim 21, Fujiyama teaches that IL-17A, CCL20, and IL-23A expression levels were all measured (p529, Figure 8).
In regards to claim 26, as above, Fujiyama teaches that the biopsies were “skin” (Cell preparations, p516). Typically, skin is comprised of the epidermis, epidermal appendages (such as follicles), dermis, and hypodermis. Fujiyama does not teach that the skin layers were subsequently separated. Furthermore, Figure 2 (p520) appears to show these skin layers. Also, as above, Fujiyama teaches that T cells from skin biopsies comprised Th17 and Th1 sub-types (Figure 5, p523; IL-17A+ cells which are indicative of Th17 subtypes are counted in Figure 3, p521). Additionally, Fujiyama teaches that these cells expressed Il-17A, CCL20, and Il-23A (Figure 8, p526) which claim 22 indicates are inflammation markers.
In regards to healthy skin, as above, while Fujiyama teaches diseased skin biopsies, Hashizume teaches a method for propagation of T cells from skin biopsies that utilized healthy skin (p90, Method B; Table 1, p90). While Hashizume does not specify which layers were comprised in the skin, Hashizume also does not teach that skin biopsies were subsequently processes. Therefore, it would be expected that these biopsies would comprise epidermis, epidermal appendages, dermis, and hypodermis. Furthermore, while Hashizume is silent on whether these biopsies comprised Th17 and Th1 sub-types, it is noted that the method of Fujiyama comprises skin with Th17 and Th1 sub-types. Therefore, a modification to the method of Fujiyama that uses healthy skin, but otherwise maintains the same steps would be expected to be comprised of Th17 and Th1 sub-types as well.
As above, Hashizume teaches that this method was carried out with normal skin biopsies (p90, Method B; Table 1, p90), and that it led to expansion of skin resident T cells (Discussion, p472, column 1). Additionally, Hashizume teaches that the method was established to explore the mechanisms of inflammatory skin disorders (Abstract, p90).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Fujiyama and use healthy skin because it could be used as a model to test skin conditions for any pathological conditions and would not be limited to a particular disease state. Furthermore, because Hashizume teaches that skin resident T cells can be expanded from healthy skin biopsies by stimulation with anti-CD3/CD28 antibodies, and Fujiyama and Hashizume are in the same technical field of testing skin biopsies for pathological conditions and expanding skin resident T cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 31, Fujiyama teaches that in addition to IL-17A, CCL20, IL-23A expression (p529, Figure 8), INFγ, and TNF-α were also measured (p523, Cal and CD preferentially reduce Th17 cell frequency in expanded cells).
	Therefore, the combined teachings of Fujiyama, Mailer, Hashizume, and Ma renders the invention unpatentable as claimed.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama, Mailer, Hashizume, and Ma as applied to claims 13-16, 19-21, 26, and 29-31 above, and further in view of Descargues et al. (US 2015/0132737 A1, 2015, hereafter “Descargues”).
The teachings of Fujiyama, Mailer, Hashizume, and Ma are relied upon as above.
In regards to claim 17, Fujiyama does not explicitly teach a step between steps a) and b) of an additional step a') of depositing the injected skin biopsy obtained at the end of step a) on a liquid matrix capable of solidifying, said matrix being itself contained in a cell culture insert the bottom of which consists of a porous membrane and said insert being arranged in a container or well, so as to allow, once the matrix has solidified, the 3D integrity of the skin biopsy to be maintained.
However, Descargues teaches an ex vivo or in vitro method for ex vivo or in vitro keeping alive and for transporting a skin fragment or biopsy, whereas said skin fragment or biopsy has been taken previously from a mammalian comprising laying said skin fragment or biopsy on a liquid matrix capable of solidifying, wherein the matrix itself is contained in a cell culture insert the bottom of which consists of a porous membrane and said insert being arranged in a container or well (claim 1), and that this model is for preserving the 3D-organization and skin functions from the biopsy (paragraph [0010]). Descargues also teaches that the method can be used in particular to test cytokines (paragraph (0090]) and skin pathologies (paragraph [0119]).
A person of ordinary skill in the arts would be motivated to modify the method of Fujiyama and deposit the skin biopsy in a matrix because, as taught by Descargues, it would preserve the 3D-organization and skin functions from the biopsy (paragraph [0010]) which would protect the skin and save time and expenses. Furthermore, since Descargues teaches skin can effectively be deposited in a matrix, it can be done with predictable results and a reasonable expectation of success.
Furthermore, a person of ordinary skill in the arts would be motivated to deposit the skin biopsy in a matrix between steps a) and b) because it would help to ensure that the production of inflammation markers as in claim 1 part b are due to the differentiation of Th1/17 cells, and not to independent variables such as the skin becoming damaged subsequently to treatment with anti-CD3/28 antibodies in claim 13 step a. Furthermore, because Descargues teaches that the matrix can be used to test cytokines and pathological states (such as inflammation), it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Fujiyama, Mailer, Hashizume, Ma, and Descargues renders the invention unpatentable as claimed.



Claims 18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama, Mailer, Hashizume, and Ma as applied to claims 13-16, 19-21, 26, and 29-31 above, and further in view of Sakata et al. (Inflammation Research, 2009, hereafter “Sakata”) and Lovato et al. (WO 2014/083099 A1, 2014, hereafter “Lovato”).
The teachings of Fujiyama, Mailer, Hashizume, and Ma are relied upon as above.
	In regards to claims 18 and 27-28, Fujiyama teaches that biopsy samples were treated with 50 U/mL IL-2 and Anti-CD3/CD28 antibody microbeads (p518, Cell expansion). It is unclear what these concentrations would be when converted to ng/µL or µg/mL.
	Mailer teaches anti-CD3 was used at 5 µg/mL and anti-CD28 at 1 µg/mL (p7, Cell culture and Th17 differentiation in vitro). Mailer teaches that IL-2 was used at 300 U/mL (p7, Cell culture and Th17 differentiation in vitro).
	However, Sakata teaches that T cells can be activated and induced to Th1 or Th17 differentiation by stimulation with anti-CD3 and anti-CD28 (Methods, pS244) at concentrations of 10 µg/mL (which is the same as ng/µL) for anti-CD3 and concentrations of 2.5, 10, and 100 µg/mL anti-CD28 (Figure 1, pS245). Additionally, Sakata also teaches that T cells cultured under conditions where anti-CD28 was at a concentration of 100µg/mL exhibited enhanced Th1 differentiation (pS246, column 1, first sentence).
	A concentration of 10 µg/mL (thus, 10 ng/µL) for anti-CD3 antibody and 10 and 100 µg/mL (thus, 10 ng/µL and 100 ng/µL) for anti-CD28 antibody overlap with the ranges of 10 to 100 ng/µL, as in claims 18, and is close to the ranges of 20 to 80 ng/µL as in claim 27, and 30 to 70 ng/µL as in claim 28.
	As above, in regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
As above, in regards to ranges that are close, MPEP 2144.05(I) continues, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) “.
A person of ordinary skill in the arts would be motivated to modify the method of Fujiyama and use concentrations of anti-CD3/CD28 antibodies that lie within the ranges as in claims 18 and 27-28 because Sakata indicates that it would be effective at polarizing and differentiating both Th1 and Th17 subtypes which would save time and expenses obtaining these cell subsets. Furthermore, because Sakata teaches that anti-CD3/CD28 antibodies concentrations between the ranges as in claims 18 and 27-28 were effective in differencing Th1 and Th17 subsets, and since Sakata and Fujiyama utilize a similar method for activating and polarizing T cells, it could be done with predictable results and a reasonable expectation of success.
Furthermore, Lovato teaches that Th1/Th17 cells can be derived from activated T cells with a cocktail comprising recombinant human (rh) IL-2 at 10 ng/mL, rhTGF-β at 10 ng/mL, and rhIL-23 at 20 ng/mL (p11, lines 24-28). Lovato also teaches that the T cells were activated with CD3 and CD 28 specific antibodies (p11, lines 19-20). 
A concentration of 10 ng/mL of IL-2 likes within the range of 1 to 20 ng/mL, 2 to 15 ng/mL, or 4 to 12 ng/mL for IL-2 as in claims 18 and 27-28, respectively. Again, in regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
A person of ordinary skill in the arts would be motivated to modify the method of Fujiyama and use concentrations for IL-2 that lie within the ranges as in claims 18 and 27-28 because Lovato indicates that it would be effective at polarizing and differentiating both Th1 and Th17 subtypes which would save time and expenses obtaining these cell subsets. Furthermore, because Lovato teaches that IL-2 at a concentration between the ranges as in claims 18 and 27-28 were effective in differencing Th1 and Th17 subsets, and since Lovato and Fujiyama utilize a similar method for activating and polarizing T cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Fujiyama, Mailer, Hashizume, Ma, Sakata and Lovato render the invention unpatentable as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632